Citation Nr: 0611882	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pes cavus (claw 
foot) with hallux valgus deformity and with right foot bunion 
(claimed as bunion of right foot).

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to April 
2001.  

This appeal is before the Board of Veterans' Appeals (Board) 
from appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded the appeal in June 
2004.  

The pes cavus disability claim is REMANDED to the Appeals 
Management Center (AMC) in Washington, D.C.  The veteran will 
be notified if further action is required from him as to that 
claim.


FINDING OF FACT

Hiatal hernia with GERD is etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for hiatal hernia with 
GERD are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Hiatal Hernia with GERD

In essence, the veteran maintains that he first experienced 
reflux symptoms due to his present hiatal hernia with GERD in 
service in 2000, and thus, service connection is warranted 
even though a definite diagnosis was not made in service.  

The service medical records include an August 1983 periodic 
medical examination report which notes: "check right portion 
of stomach suspect hernia. Other than this good condition."  
In August 2000, a dental examiner documented the veteran's 
complaint of metallic taste in his mouth, and suggested that 
that could be due to reflux disease.  In October 2001, Dr. 
Michael May (private physician) diagnosed "GERD - 
Esophagitis, reflux."  At that time, the veteran reported 
having had reflux symptoms for a month.  In December 2001, 
Dr. William Armstrong (private physician) diagnosed the 
veteran with "[s]liding type hiatal hernia with grade III 
gastroesophageal reflux disease."  VA examination records 
dated in October 2002 reflect a diagnosis of hiatal hernia 
with GERD.            

In March 2005, a VA medical examiner referred specifically to 
the August 2000 dental examiner's notation, and said, in 
pertinent part: 

It is possible that [GERD] symptoms began 
as early as 23 August [2000] . . . there 
are no other indications and no other 
mentions of this problem that I can find 
in [the veteran's] service record.  
Therefore, I find it impossible to state 
that [the veteran's] acid reflux disease 
began [during service].  On the other 
hand, it is certainly reasonable that 
even though the diagnosis was made five 
months after [service], he did have this 
problem when in the military.  It is just 
that from the record, it is impossible to 
state with certainty that he is service 
connected.    

In an August 2005 addendum, the examiner said: 

It is true that [the veteran's] diagnosis 
was made several months after . . . 
service.  It is possible that his 
symptoms actually began earlier . . . in 
the service but after reviewing his 
records I can not find any indication 
what so ever that would change my 
original report and I would say the 
probability of less than fifty percent 
that . . . acid reflux disease presented 
symptomatically [during] active duty.


Construed literally, the above quoted etiology opinion and 
addendum disfavor the claim.  The Board, however, concludes 
that service connection is nonetheless warranted under the 
facts presented in the record by resolution of  reasonable 
doubt in the veteran's favor.  38 C.F.R. § 3.102 (2005).

The service medical records do contain a reference, in August 
1983, to a suspected, unspecified type of hernia.  They also 
contain a dental record in August 2000 - several months 
before the veteran's retirement - that suggest reflux disease 
as one possible cause of the veteran's complaint of metallic 
taste in his mouth.  They do not, however, contain a 
diagnosis of hiatal hernia or GERD.  

Nonetheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  The 
initial post-service reference to acid reflux of record is in 
an October 2001 treatment note, at which time the veteran 
reported having acid reflux for a month, and a bitter taste 
in his mouth during the day.  Diagnostic studies document the 
presence of hiatal hernia with GERD before the end of 2001, 
not many months after the veteran's retirement from military 
service.

On the one hand, the VA examiner's opinion is negative in 
that he ultimately assesses the probability that the 
veteran's acid reflux disease presented symptomatically 
during service as less than 50 percent.  On the other hand, 
the physician who had treated the veteran since December 2001 
for GERD expressed the opinion in October 2003 that it was 
reasonable to assume that the veteran had reflux in August 
2000, when he reported a metallic taste to the dentist.  This 
treating physician noted that the veteran's presenting 
complaint of reflux disease had been of a bitter taste in his 
mouth.  With one opinion supporting the veteran's claim and 
one against, both opinions being equally valid, the Board 
concludes that the evidence on this point is in equipoise.  
Consequently, service connection for hiatal hernia with GERD, 
documented by diagnostic test results within months after the 
veteran's lengthy military service, is supported by the 
record.  

Service connection for hiatal hernia with GERD is granted.  
As such, it is evident that sufficient evidentiary 
development has taken place to permit such a resolution.  
Thus, the Board need not discuss VA compliance with duties to 
notify or assist.


ORDER

Service connection for hiatal hernia with GERD is granted.


REMAND

In June 2004, the Board remanded the pes cavus claim for, 
among other things, the performance of a VA medical 
examination to determine the etiology of the disability.  The 
veteran underwent an examination in March 2005, and the 
report of that examination and an August 2005 addendum 
thereto are of record.  However, the Board concludes the 
examination results are insufficient for the purposes of 
deciding this claim.  As much as the Board regrets further 
delay in the adjudication of the appeal, it finds that 
further evaluation may be warranted.  

The Board directed that a VA examiner explicitly address 
whether pes cavus, with hallux valgus and bunion, right foot, 
might be a congenital or developmental defect (which cannot 
be the basis of service connection), or a congenital or 
developmental disease (which could be service-connected).  If 
the latter were the case, then the inquiry would be whether 
such disease pre-existed active service and whether active 
service chronically aggravated such condition beyond the 
natural progress of the disease.  Neither the March 2005 
examination report nor the addendum thereto specifically 
addresses the nature and etiology of pes cavus itself.  The 
examination seems to have focused primarily on the bunion 
problem, and more importantly, the report does not squarely 
address the inquiry about whether pes cavus could be a 
congenital disease versus a defect or provide a nexus opinion 
in the requested terminology.  These questions are key in 
this appeal and must be addressed in the form of competent 
clinical evidence.     

Accordingly, the appeal is remanded for the following 
actions:

1.  Ensure that all notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including notice as to the 
five basic elements of a service 
connection claim (veteran status; 
existence of a disability; an etiological 
relationship between service and claimed 
disability; degree of such disability; and 
effective date of the disability), are 
met.    

2.  Ensure that any missing, or more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
folder.

3.  Then, refer the claims folder, which 
should include copies of this remand order 
and all service medical records, 
preferably, to the VA physician who 
conducted the March 2005 medical 
examination, if he is available (if he is 
not, then to another VA physician who is 
qualified to address the issue on appeal).  
Ask the physician to consider the entire 
record, and in particular, the service 
medical records, and then specifically 
address the etiology of the veteran's 
various right foot disabilities, including 
pes cavus/clawfoot deformity.  

The examiner should list each diagnosis 
affecting the veteran's right foot and, 
for each diagnosis, state whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability was incurred in or 
aggravated (i.e., increased in disability 
during) the veteran's active military 
service.  The basis for each opinion 
should be stated.  In particular, the 
physician is asked to indicate whether pes 
cavus is a congenital or developmental 
defect or a congenital or developmental 
disease.  If the physician finds that pes 
cavus is a congenital or developmental 
disease, then he should indicate whether 
it (a) pre-existed active service; and 
(b) whether it is at least as likely as 
not (by a probability of 50 percent), or 
more likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability less than 50 
percent) that such disease became 
aggravated beyond the natural progress of 
the disease during active duty.  A 
complete rationale for any opinion offered 
should be included.  

If the VA examiner who conducted the March 
2005 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
physician, then first inquire of that 
physician whether he or she requires a 
physical examination of the veteran to 
provide the requested opinions.  If so, 
schedule the veteran for such examination 
to facilitate the physician's written 
response to the inquiries above.  The 
physician should conduct appropriate 
diagnostic testing as he or she deems is 
warranted.  

4.  Redjudicate the claim based on the 
whole record.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


